     Case 4:21-cv-00807 Document 1 Filed on 03/11/21 in TXSD Page 1 of 6




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA,                 '
                 Plaintiff,               '
v.                                        '   CIVIL ACTION NO. __
                                          '
$6,922,085.87 SEIZED FROM A               '
TEXPOOL ACCOUNT WITH AN                   '
ACCOUNT NUMBER ENDING                     '
IN 0001,                                  '
                     Defendant.           '


            VERIFIED COMPLAINT FOR CIVIL FORFEITURE
           IN REM AND NOTICE TO POTENTIAL CLAIMANTS

      The United States of America, Plaintiff, files this action for forfeiture in rem

against $6,922,085.87 seized from a TexPool account with an account number

ending in 0001. The United States alleges on information and belief as follows:

                         JURISDICTION AND VENUE

      1.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1345 and 1355.

      2.    A substantial part of the acts and omissions giving rise to the forfeiture

occurred in the Southern District of Texas. Venue is proper in this Court pursuant

to 28 U.S.C. §§ 1355, 1391(b) and 1395(a).

                        THE DEFENDANT PROPERTY

      3.    The Defendant Property is $6,922,085.87 seized from an account at the

Texas Local Government Investment Pool (“TexPool”) with an account number
     Case 4:21-cv-00807 Document 1 Filed on 03/11/21 in TXSD Page 2 of 6




ending in 0001 and held in the name of a hospital district (hereinafter, the “Defendant

Property”).

                   STATUTORY BASIS FOR FORFEITURE

      4.      This is a civil action in rem brought to enforce the provisions of 18

U.S.C. §981(a)(1)(C), which provides for the forfeiture of “[a]ny property, real or

personal, which constitutes or is derived from proceeds traceable to . . . any offense

constituting ‘specified unlawful activity’ (as defined in [18 U.S.C.] section

1956(c)(7) of this title), or a conspiracy to commit such offense.” Pursuant to 18

U.S.C. §1956(c)(7)(F), “any act or activity constituting an offense involving a

Federal health care offense” is specified unlawful activity. A “Federal health care

offense” is specifically defined in 18 U.S.C. §24(a) to include violations of 18 U.S.C.

§§ 1347 and 1349 (health care fraud and conspiracy to commit health care fraud).

      5.      This action is also brought to enforce the provisions of 18 U.S.C.

§981(a)(1)(A), which provides for the forfeiture of “[a]ny property, real or personal,

involved in a transaction or attempted transaction in violation of section 1956, 1957

or 1960 [of Title 18], or any property traceable to such property.”

      6.      The Defendant Property is subject to forfeiture under 18 U.S.C.

§§981(a)(1)(C) and 981(a)(1)(A) as property which constitutes or is derived from

proceeds traceable to specified unlawful activity; and as property involved in, or

traceable to, money laundering in violation of 18 U.S.C. § 1957.
                                          2
     Case 4:21-cv-00807 Document 1 Filed on 03/11/21 in TXSD Page 3 of 6




                                       FACTS

      7.       Roberto Zamora (“ZAMORA”) is the owner of Stone Diagnostics LLC

(“STONE DIAGNOSTICS”), a Texas corporation, and TCBilling (“TCB”), a Texas

corporation.

      8.       At all relevant times, Richard Mathis (“MATHIS”) was the CEO of a

rural county hospital located in Texas (the “Hospital”).

A.    THE FRAUD

      9.       From approximately September 2017 through July 2019, ZAMORA

and MATHIS defrauded and conspired to defraud various health care benefit

programs affecting commerce, in violation of Title 18, United States Code, Sections

1347 and 1349.      The private health care benefit programs provided insurance

coverage for medical benefits, including diagnostic tests, to individual beneficiaries.

If the tests were performed at a hospital, rather than a medical office, the insurance

reimbursement rates to the provider were much higher.

      10.      On or about October 18, 2017, MATHIS, on behalf of the Hospital,

signed a contract with ZAMORA’s company STONE DIAGNOSTICS, purporting

to allow it to provide diagnostic tests to the Hospital’s patients; and with TBC,

allowing it to provide certain billing services for the Hospital.

      11.      ZAMORA established agreements with doctors, clinics, and other

medical service providers in the Houston area under which the medical providers
                                           3
     Case 4:21-cv-00807 Document 1 Filed on 03/11/21 in TXSD Page 4 of 6




would conduct diagnostic tests on their patients and submit the billing information

to ZAMORA.

      12.    ZAMORA would then cause TCB to bill various health care benefit

programs for those tests using the provider number for the Hospital and falsely

stating that the tests had been performed at the Hospital. Claims were submitted

and payments were sent using interstate wire transmissions.

B.    THE SEIZED FUNDS

      13.    ZAMORA and MATHIS conspired to submit and did submit false and

fraudulent claims that stated that diagnostic tests had been performed at the Hospital,

when in fact the tests were not performed at the Hospital but in Houston-area medical

offices many miles away.

      14.    Because the Hospital’s provider number was used, the insurance

payments based on fraudulent claims were paid to the Hospital.             During the

conspiracy, MATHIS caused the Hospital to pay health care fraud proceeds to

ZAMORA through STONE DIAGNOSTICS and TCB.

      15.    The $6,922,085.87 seized from funds on deposit in the Hospital’s

TexPool account are subject to forfeiture because they constitute or were derived

from the proceeds of health care fraud and were involved in, or traceable to, money

laundering transactions.


                                          4
      Case 4:21-cv-00807 Document 1 Filed on 03/11/21 in TXSD Page 5 of 6




                 NOTICE TO ANY POTENTIAL CLAIMANT

       The United States will serve notice and a copy of the Complaint on any

persons who reasonably appear to be potential claimants to the Defendant Property.

       YOU ARE HEREBY NOTIFIED if you assert an interest in the property

subject to forfeiture and want to contest the forfeiture, you must file a verified claim

which fulfills the requirements set forth in Rule G of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. The verified claim

must be filed no later than 35 days from the date this Complaint was sent to you in

accordance with Rule G(4)(b); or, if this Complaint was not sent to you, no later than

60 days after the first day of publication of notice on an official government

forfeiture internet site, in accordance with Rule G(5)(a)(ii)(B).

       An answer or a motion under Rule 12 of the Federal Rules of Civil Procedure

must be filed no later than 21 days after filing the verified claim. The claim and

answer must be filed with the United States District Clerk for the Southern District

of Texas, and a copy must be sent to the undersigned Assistant United States

Attorney at the address provided in this Complaint.

                              RELIEF REQUESTED

       The United States seeks a final judgment forfeiting the Defendant Property to

the United States and requests any other relief to which the United States may be

entitled.
                                           5
Case 4:21-cv-00807 Document 1 Filed on 03/11/21 in TXSD Page 6 of 6
